DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive because the previously cited prior arts disclose claimed invention.
On page 8, the Applicant argues that Chung fails to disclose at least the features of the amended limitations. The Examiner respectfully disagrees. Each of the amended limitations are addressed in the rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 41, the claim recites, “the information comprises: (i) information indicating time resources and frequency resources for each of one or more resource sets; (ii) for each of one or more search space sets, information indicating, for any of a downlink control information format and a group of downlink control information formats, a number of physical downlink control channel candidates for each aggregation level of a plurality of aggregation levels; and (iii) information indicating an association between a search space set of the one or more search space sets and a resource set of the one or more of the resource sets.
Although the specification discloses time resources and frequency resources, DCI format and formats, PDCCH candidates of search space for each aggregation level, the specification doesn’t describe these parameters are received by the WTRU through information included or comprised in the RRC associated with the PDCCH as claimed.
Regarding claim 51, the same rejection applied as claim 41.
Regarding claim 42-50, and 52-60, the claim are rejected based on their dependencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 41-42, 50-52 and 60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chung et al. (US 2009/0088148 A1).
Regarding claim 41, Chung discloses a method implemented in a wireless transmit/receive unit (10), the method comprising: receiving one or more radio resource control transmissions comprising information associated with physical downlink control channel communication (paragraph [0100]-[0101]; [0013]; [0108]; and so on, illustrating the reception of RRC signaling transmission comprising information related to PDCCH), wherein the information comprises: (i) information indicating time resources and frequency resources for each of one or more resource sets (paragraph [0009]-[0010]; [0059]-[0064], explaining receiving subframe including control information including time and frequency resources for each one or more of resource elements), (ii) for each of one or more search space sets, information indicating, for any of a downlink control information format and a group of downlink control information formats, a number of physical downlink control channel candidates for each aggregation level of a plurality of aggregation levels (paragraph [0085]-[0087]; [0100]-[0101]; [0015]; [0069]; [0077]-[0086]; [0097]; [0103]-[0104]; [0106]; [0012]-[0013]; [0013]; [0064]; [0069]; [0077]; [0080]-[0083]; and so on, describing that information indicating PDCCH candidates of search space for each of aggregation level is received and monitored by the UE); and (iii) information indicating an association between a search space set of the one or more search space sets and a resource set of the one or more of the resource sets (paragraph [0013]; [0045]; [0081]-[0085], explaining the information indicates association between search space and resource element); and receiving one or more transmissions comprising one or more physical downlink control channel candidates of the search space set in the time resources and frequency resources of the resource set based on the information indicating an association between the search space set and the resource set, wherein the search space set includes the corresponding plurality of aggregation levels and the corresponding number of physical downlink control channel candidates for each aggregation level of the plurality of aggregation levels (paragraph [0009]-[0010]; [0013]; [0070]-[0071]; [0081]-[0088]; [0091]-[0093]; [0094]; [0098]).  
Regarding claim 51, the claim includes features identical to subject matter mentioned in the rejection to claim 41 above. The claim is a mere reformulation of claim 41 in order to define the corresponding wireless transmit/receive unit (WTRU), and the rejection to claim 41 is applied hereto. 
Regarding claim 42 and 52, Chung discloses the one or more search space set comprises at least one of a set of user specific search spaces and a set of common search spaces (e.g. paragraph [0090]; and so on).  
Regarding claim 50 and 60, Chung discloses wherein each of the one or more resource sets comprise information indicating an index for the corresponding resource set, and wherein the association information indicating an association between the search space set and the resource set comprise the index for the resource set (paragraph [0085]-[0087]; [0100]-[0101]; [0015]; [0069]; [0077]-[0086]; [0097]; [0103]-[0104]; [0106]; [0012]-[0013]; [0013]; [0064]; [0069]; [0077]; [0080]-[0083]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43-47 and 53-57are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Frenne et al. (Provisional Application 61/555,555 for US 2013/0114521 A1).
Regarding claim 43-44 and 53-54, as applied above, Chung discloses the time resources and frequency resource sets. However, Chung doesn’t disclose the time resources and frequency resource sets comprises a plurality of enhanced resource element groups, wherein the time resources and frequency resource sets comprises one or more enhanced control channel elements, wherein each of the one or more enhanced control channel elements comprises a plurality of the plurality of enhanced resource element groups, and wherein each of the plurality of the plurality of enhanced resource element groups comprises one or more resource element groups.  
Frenne teaches the time resources and frequency resource sets comprises a plurality of enhanced resource element groups, wherein the time resources and frequency resource sets comprises one or more enhanced control channel elements, wherein each of the one or more enhanced control channel elements comprises a plurality of the plurality of enhanced resource element groups, and wherein each of the plurality of the plurality of enhanced resource element groups comprises one or more resource element groups (e.g. figs. 9-12).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the time resources and frequency resource sets comprises a plurality of enhanced resource element groups, wherein the time resources and frequency resource sets comprises one or more enhanced control channel elements, wherein each of the one or more enhanced control channel elements comprises a plurality of the plurality of enhanced resource element groups, and wherein each of the plurality of the plurality of enhanced resource element groups comprises one or more resource element groups as taught by Frenne into Chung in order to improve resource utilization and to enhance control channel with higher spectral efficiency and to enable scheduling with very low control overhead.
Regarding claim 45 and 55, as applied above, the modified communication of Chung discloses a plurality of the plurality of enhanced resource element groups comprises consecutive enhanced resource element groups within the time resources and frequency resources of the resource set, and wherein the consecutive enhanced Docket Ref.: 2012P00300 USO3resource element groups are mapped to the one or more enhanced control channel elements for localized physical downlink control channel transmission (Frenne, e.g. figs. 9-16).  
Regarding claim 46 and 56, as applied above, the modified communication of Chung discloses wherein a plurality of the plurality of enhanced resource element groups comprises interleaved enhanced resource element groups within the time resources and frequency resources of the resource set, and wherein the interleaved enhanced resource element groups are mapped to the one or more enhanced control channel elements for distributed physical downlink control channel transmission (Frenne, e.g. figs. 9-16).  
Regarding claim 47 and 57, the modified communication of Chung discloses the plurality of enhanced resource element groups excludes time resources and frequency resources of the resource set used for a demodulation reference signal (e.g. fig. 11).  
Claims 48-49 and 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Xue et al. (US 2012/0082130 A1).
Regarding claim 48-49 and 58-59, as applied above, Chung discloses the time resources and frequency resource of the resource sets. However, Chung doesn’t disclose wherein the time resources and frequency resource of the resource sets defines a subset of the available bandwidth in a frequency domain, wherein the subset of the available bandwidth has a minimum of six resource blocks in the frequency domain.  
Xue teaches wherein the time resources and frequency resource of the resource sets defines a subset of the available bandwidth in a frequency domain, wherein the subset of the available bandwidth has a minimum of six resource blocks in the frequency domain (e.g. paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein the time resources and frequency resource of the resource sets defines a subset of the available bandwidth in a frequency domain, wherein the subset of the available bandwidth has a minimum of six resource blocks in the frequency domain as taught by Xue into Chung in order to reduce wasting resources and to improve throughput.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461